Title: To George Washington from Major General Philip Schuyler, 1 August 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
German Flatts [N.Y.] August 1st 1776

General Arnold in a Letter of the 24th Ultimo from Tyonderoga advises me of the Necessity of sending ten or twelve Gunners, and as many Gunners Mates for our armed Vessels—As none can be spared from the Artillery; they are not to be had at Albany or its Vicinity and I know not of any place nearer than New York where they can be procured, will your Excellency be so good as to order them up with all possible Dispatch?
I have wrote to Governor Trumbull for Seamen, as only seventy are to be got out of the Army & three hundred are wanted—As it will not be possible to procure them on the Continental Allowance for Seamen, there being no prospect of making prizes, I have ventured to desire the Governor to engage them on the best Terms he can—I hope this will meet with your Excellency’s Approbation.
Part of the Cayuga Indians arrived Yesterday: the Remainder are expected to Day: and the Senecas to Morrow and we are in Hopes of opening the Treaty on the next Day.
We have Advice by Indians returned from Canada that the Enemy are employed in erecting a large & strong Fortification at St. John’s. I can learn Nothing from them about any Vessels building there.
Fort Stanwix is repairing and is already so far advanced as to be defensible against light Artillery. It would already have been

furnished with six Months provision, if the necessary Supply of the Indians had not prevented—These people consume an amazing Quantity of provision at least better than twice as much as so many Troops. They now consist of about 1200 including Women & Children. I am Dr Sir with the greatest Respect and Esteem Your Excellency’s most obedient humble Servant

Ph: Schuyler

